DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
1.	Applicant’s election without traverse of Group I, encompassing claims 1-21 in the reply filed on October 26, 2021 is acknowledged.

2.	Claims 22-59 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on October 26, 2021.

3.	Claims 1-21 are under examination in the current office action.

Information Disclosure Statement
4.	The information disclosure statement (IDS) filed July 15, 2020 has been considered and the references therein are of record.

Priority
5.	Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged. Applicant has not complied with one or more conditions for receiving the benefit of an earlier filing date under 35 U.S.C. 119(e) or 120 as follows:
The later-filed application must be an application for a patent for an invention which is also disclosed in the prior application (the parent or original nonprovisional application or provisional application). The disclosure of the invention in the parent application and in the later-filed application must be sufficient to comply with the requirements of 35 U.S.C. 112(a) or the first paragraph of pre-AIA  35 U.S.C. 112, Transco Products, Inc. v. Performance Contracting, Inc., 38 F.3d 551, 32 USPQ2d 1077 (Fed. Cir. 1994)
The disclosure of the prior-filed applications, Application Nos. 16/409,543; 15/909,765; 15/876,808; 16/225,210; 16/198,672; 16/046,830, and all these applications’ associated provisionally filed applications (see Application Filing Receipt and/or Bib Data Sheet), fail to provide adequate support or enablement in the manner provided by 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph for one or more claims of this application.  In particular, none of the above-mention applications provides support for the treatment of at least one xanthoma in a patient and/or monitoring changes in at least one xanthoma as presently claimed. The earliest disclosure of such subject matter is found in the provisional application No. 62/773,388, filed 11/30/2018.
Given that these elements are recited in independent claim 1 and thus are included in all the dependent claims (claims 2-21), for purpose of applying prior art all claims have been accorded the effective filing date of November 30, 2018.
Should applicant disagree with the examiner’s factual determination above, applicant should provide evidence that the claim limitation in question is described as required by 35 U.S.C. 112(a) in the relevant application.  This could be accomplished, for example, by pointing out the page and line numbers where the limitations appear. 

Claim Objections
6.	Claim 1 is objected to because of the following informalities:  the claim recites “administering to the high density lipoprotein composition in accordance with the treatment protocol” (emphasis added) in the last two lines. It appears that the object to which the composition is being administered is missing from this limitation (i.e., administering to the patient).  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:


7.	Claims 20 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	The recitation in claim 20 that “the threshold value is greater than 11” renders the claim indefinite because it is unclear what “11” is meant to be. The metes and bounds of the number “11” in this claim therefore cannot be readily determined without any units to designate what type of value is being referred to (i.e., concentration, ratio, amount, etc.) 


The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

8.	Claims 13-21 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Each of claims 13-21 depends directly or indirectly from claim 1, which recites a method of treatment comprising administering a high density lipoprotein (HDL) composition. However, each of claims 13-21 recites administering the HDL composition in a conditional manner (i.e., “administering…only if” or “not administering…if” based upon certain biomarker values). Thus, the scope of claims 13-21 includes embodiments in which the HDL composition is not administered, whereas the method of claim 1 requires administration of the HDL composition.
Applicant should note the “Infringement Test” for dependent claims in MPEP 608.01(n).  The test for a proper dependent claim is whether the dependent claim . 
Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


9.	Claims 13-21 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception without significantly more. The claim(s) recite(s) a method for treatment of at least one xanthoma in a patient comprising: monitoring changes in at least one xanthoma; determining the presence/absence of lipid-containing degenerative material in one or more blood vessels; based on the monitoring of changes in a xanthoma and determination of degenerative materials, determining a treatment protocol comprising administering a modified high density lipoprotein (HDL) composition; and administering the composition only if/when a certain biomarker level (C-reactive protein (CRP); IL-18; tumor necrosis factor alpha (TNF-)) exceeds a threshold value.  Thus, at least some embodiments of the claimed invention would result in no administration of a modified HDL composition and thus no treatment of the patient. The claims are thus directed to an abstract idea, because they cover performance of the steps in the mind (i.e., observing, evaluating, forming a judgement or making a decision). The claims also encompass the natural correlation between the presence of lipid containing material (xanthoma; degenerative material in blood vessels) and/or other biomarkers (CRP, IL-18, TNF-) and the presence of disease, which is a natural phenomenon. Thus, the claims are directed to more than one judicial exception.
) does not exceed a threshold value. In other words, in those patients having one or more xanthomas, the method of claims 13-21 encompasses no treatment or administration of an HDL composition. The only other steps in claim 1 – monitoring, determining and determining a treatment protocol – describe diagnostic steps or else  describe what the treatment protocol would be if it was to be performed; however, performing or administering a treatment is not actually required by claims 13-21. Thus, the broadest reasonable interpretation (BRI) of the claims simply reads upon performing a diagnostic test because active therapy is not actually required by these claims. These determining steps must be performed in order to perform the diagnostic method, and therefore may broadly be considered as data gathering steps. As such, the claims do not integrate the abstract idea/natural correlation into a practical application because the claims do not impose any meaningful limits on practicing the method.
Finally, the claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the steps required to monitor a xanthoma and determine if a lipid-containing containing degenerative material is present in one or more blood vessels, were routine and conventional in the art at the time of filing. For example, Civeira et al. (Arterioscler. Thromb. Vasc. Biol. 2005, 25, 1960-1965) teach that the disease familial hypercholesterolemia (i.e., a dyslipidemia) is a disorder characterized by very high concentrations of low-density lipoprotein (LDL) cholesterol, deposition of cholesterol in extravascular tissues, such as tendon xanthomas (TX), and increased risk of premature coronary heart disease (CVD).  Civeira teaches that the presence of xanthomas are associated with cardiovascular risk factors, and premature CVD. In the study, both physical examination of the xanthomas and cardiovascular testing, such as angiography to determine stenosis, was performed on the patients in the study (see Subjects at p. 1961). Similarly, Oosterveer et al. (Eur Heart J. 2010, 31, 1007-1012) describes a method that comprises monitoring the size, volume, location and/or composition of xanthomas and teaches that the presence of tendon xanthomas is a marker of high risk of cardiovascular disease among patients Cardiologia, 1952, 21, 35-38). Accordingly, the steps for monitoring changes in at least one xanthoma and determining if lipid-containing degenerative material is present in one or more blood vessels in a patient were steps that were well-understood, routine and conventional in the art at the time of filing.
Accordingly, when all of the elements are considered, both individually and in combination, the claims as a whole do not amount to significantly more than the judicial exception(s). Therefore, the claims are not patent eligible.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

10.	Claims 1-8 and 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bellotti et al. (US 8,637,460 B2) in view of Civeira et al. (Arterioscler. Thromb. Vasc. Biol. 2005, 25, 1960-1965), Palacio et al. (Case Report Transplantation, 2011, Article ID 154908, 5 pages) and Tsouli et al. (Eur. J. Clin. Invest. 2005, 35, 236-244).
	Bellotti et al. disclose a methods for creating modified high density lipoprotein (HDL) particles with reduced lipid or cholesterol content, which particles have the 
Bellotti teaches that the method comprises separating LDL and HDL particles prior to treatment of the plasma; LDL is extracted and the plasma is treated to selectively delipidate HDL in the plasma of patients (col. 6 lines 18-30). In particular, the method comprises withdrawing blood from a patient (col. 25 lines 39-40), separating the blood into plasma and red blood cells, treating the plasma to reduce lipid levels such as by mixing the plasma with a lipid removing agent (col. 18 lines 65-66), and administering the plasma containing the modified HDL particles to the patient (col. 26 lines 3-6). Bellotti teaches that the modified HDL particles have an increased concentration of pre-beta HDL relative to the untreated plasma (see paragraph spanning cols. 5-6), and that the modified HDL particles may be separated from the treated plasma prior to administration to the patient (col. 8 lines 25-27). Such teachings therefore address recited limitations of present claims 3-4 regarding the HDL composition and modified HDLs.  
Regarding claim 5, Figs. 20 and 21 of Bellotti shows a device that can be used to perform the delipidation process, which process may include other elements such as a blood pump, a blood anti-coagulant agent injecting device, a drip chamber for eliminating air bubbles in the blood, etc., which implicitly provides for a device that can be connected to a patient in order to withdraw blood from the patient.
And regarding claim 6, Bellotti teaches that the treatment regimen may be repeated weekly until enhanced cholesterol efflux is observed (col. 25 lines 56-59).
determining if lipid-containing degenerative material is present in one or more blood vessels, and based on the determination of lipid-containing degenerative material…determining a treatment protocol [that] comprises administering to the patient a high density lipoprotein composition).
However, even though Bellotti teaches the treatment of patients having hyperlipidemia or hypercholesterolemia, which are types of dyslipidemias, the reference does not teach the treatment of at least one xanthoma in a patient, monitoring changes in the size, volume, location, or composition of the at least one xanthoma, and using the monitoring of the xanthoma to determine a treatment regimen, as in claim 1.
The teachings of Civeira et al. and Palacio et al. are commensurate and thus will be presented together. Both references teach that Familial hypercholesterolemia (FH) is a genetic disorder characterized by very high plasma concentrations of low-density lipoprotein (LDL), deposition of cholesterol in extravascular tissues, such as xanthomas, and increased risk of premature coronary heart disease (CVD) (see p. 1960 of Civeira). Similarly, Palacio teaches that in FH, the cholesterol accumulation in tissues produces clinical manifestations including cutaneous xanthomas, coronary artery disease, and aortic stenosis (i.e., lipid-containing degenerative material in blood vessels) (see abstract). As such, Civeira teaches that the presence of xanthomas is significantly associated with cardiovascular risk factors and higher CVD.
Consistent with the teachings of Bellotti above, both Civeira and Palacio also teach the step of determining if lipid-containing degenerative material is present in one or more blood vessels in claim 1, and the step of monitoring changes in the one or more blood vessels in the patient in order to determine if lipid-containing degenerative material is present in the one or more blood vessels in present claim 2. For example, Civeira teaches that subjects in the study were considered positive for CVD if they had a documented history of, for example, angiographic coronary atherosclerosis with >50% stenosis (see under Subjects at p. 1961). And Palacio reports on two case studies of patients having homozygous FH, wherein each of the patients underwent cardiac  and 
Tsouli et al. teach that tendon xanthomas often accompany FH but can also occur in other disease states, such as other dyslipidemias (see abstract and p. 237, left column). Tsouli describe methods for detecting and measuring tendon xanthomas, including clinical examination and imaging techniques such as computed tomography (CT), plain radiographs, utrasonography, or magnetic resonance imaging (MRI) (see Detection of Achilles tendon xanthomas at pp. 238-240 and Table 1 at p. 241). Note that all of these techniques would fall under the broadest reasonable interpretation of a “wound measurement device” as in claim 12.  Citing previous studies, Tsouli teaches that several cholesterol- and lipid-lowering agents have been found to have a positive effect on xanthoma regression, which agents have already proven beneficial in the treatment of atherosclerosis (see Treatment of Achilles tendon xanthomas at pp. 240-241). Because of the similarities in pathology, lipoprotein profiles, and histology between atheromas and xanthomas, Tsouli therefore notes that it is essential to compare the regression of these lesions, as they are both affected by lipid-lowering treatments (see p. 242). 
Thus, the teachings of Civeira, Palacio and Tsouli provide for the step of monitoring changes in at least one of size, volume, location, or composition of at least one xanthoma and based on said monitoring, determining a treatment protocol. The prior at references also teach that the presence of xanthomas is highly associated with CVD in patients having familial hypercholesterolemia, and that xanthomas can be monitored by determining a change in hardness, as in claim 7, or by using a wound measurement device to determine size, as in claim 12. 

Also, the skilled artisan would have been motivated by the fact that FH is characterized by high LDL levels (as taught by Civeira and Palacio), and Bellotti’s therapeutic method comprises the removal of LDL by apheresis in addition to using modified HDL particles. Further, Palacio and Tsouli teach that therapeutic interventions can reduce xanthoma size and hardness in FH patients (see Case 1), and that therapies beneficial for treating atherosclerosis and reducing atheromas also are beneficial for regressing xanthomas. Therefore, the claimed method is obvious because it simply combines prior art elements (i.e., disease recognition, treatment, monitoring therapeutic efficacy) according to known procedures (i.e., monitoring of characteristic disease symptoms of FH and CVD) to achieve predictable results.

11.	Claims 1-8, 12-15 and 19-21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bellotti et al. (US 8,637,460 B2), Civeira et al. (Arterioscler. Thromb. Vasc. Biol. 2005, 25, 1960-1965), Palacio et al. (Case Report Transplantation, 2011, Article ID 154908, 5 pages) and Tsouli et al. (Eur. J. Clin. Invest. 2005, 35, 236-244) as applied to claims 1-8 and 12 above, and further in view of Pfuetzner et al. (US 2010/0256196 A1).
The reasons why the combination of Bellotti, Civeira, Palacio and Tsouli render obvious the invention of claims 1-8 and 12 is discussed above. In brief, the combined prior art references provide for a method for the treatment of at least one xanthoma in a patient comprising monitoring changes in at least one xanthoma, determining if lipid-containing degenerative material is present in one or more blood vessels, determining a treatment protocol based on said determinations, and administering a composition comprising modified HDL particles to the patient. However, the prior art references do not teach that the method further comprises administering the HDL composition to the patient only if a high sensitivity C-reactive protein (hsCRP) value is greater than a threshold value, as in claims 13-15, or only if a tumor necrosis factor alpha (TNF) level exceeds a threshold value, as in claims 19-21. Note that because of the indefiniteness of claim 20 noted above, for the purpose of examination the “value greater than 11” has been broadly interpreted as simply a threshold value.
Pfuetzner et al. disclose methods for defining the state of atherosclerotic degeneration processes for the purposes of detection, severity assessment, monitoring and treatment, wherein atherosclerotic degeneration processes are identified by means of a biomarker panel (see abstract). Pfuetzner teaches that the biomarker panel may comprise any combination of hsCRP, MCP-1, MMP-I and TNF (see [0139]), which biomarkers may be used alone or combined with measurements of other biomarkers and clinical parameters (see [0075]). The assessment of the biomarker panel provides information regarding whether a patient has an ongoing acute risk of atherosclerosis development, and therefore may aid in selecting a therapeutic intervention or determining effectiveness of a therapy (see [0073] and [0076]).
For example, Pfuetzner teaches that in response to a therapy, the levels of hsCRP and TNF will decrease if the patient is responding to the therapy (see [0089] and [0105]). In particular, the reference indicates that an hsCRP level after two weeks of treatment between 0 to 1 mg/L (i.e., 0-0.1 mg/dL) indicates a low remaining systemic 
Pfuetzner also teaches that the disclosed biomarkers can be used to generate a “reference biomarker profile” of those subject who do not have  a disease according to a certain threshold, are not at risk of having a disease, or would not be expected to develop a disease (see [0208]). The subject biomarker profile can be compared to the reference biomarker profile to diagnose or identify subjects at risk for developing a disease, to monitor the progression of disease, and to monitor the effectiveness of disease treatment modalities (see [0208]). And a difference that surpasses a threshold may be defined as a statistically relevant difference (see [0235]). Thus, the teachings of Pfuetzner provide for the limitations of using hsCRP and/or TNF as biomarkers for determining disease risk, particularly when the values exceed a threshold value.
Therefore, it would have been obvious to have utilized hsCRP and/or TNF, as taught by Pfuetzner, as biomarkers for determining cardiovascular disease risk and thus whether or not to administer a treatment, such as the treatment taught by Bellotti, and thereby arrive at the presently claimed invention. Given the teachings of Pfuetzner, the artisan would have been motivated to have used at least the biomarkers of hsCRP and/or TNF to determine if a patient is at risk for cardiovascular disease when the values of these biomarkers are above a threshold value. One of skill in the art, based upon the teachings of Bellotti, Civeira, Palacio and Tsouli, would also have recognized that patients at risk of cardiovascular disease, such as patients having FH, would benefit from using a lipid-lowering therapy, such as the treatment disclosed by Bellotti comprising administering a modified HDL composition. Therefore, the skilled artisan would have been motivated to have applied a biomarker panel known to be associated with cardiovascular disease risk and progression to the therapeutic method as taught by the combination of Bellotti, Civeira, Palacio and Tsouli, so as to provide a more comprehensive diagnosis/prognosis as well as to aid in the determination of an appropriate therapy. Such a combination of techniques would therefore have been .

12.	Claims 1-8 and 12-21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bellotti et al. (US 8,637,460 B2), Civeira et al. (Arterioscler. Thromb. Vasc. Biol. 2005, 25, 1960-1965), Palacio et al. (Case Report Transplantation, 2011, Article ID 154908, 5 pages), Tsouli et al. (Eur. J. Clin. Invest. 2005, 35, 236-244) and Pfuetzner et al. (US 2010/0256196 A1) as applied to claims 1-8, 12-15 and 19-21 above, and further in view of Urdea et al. (US 2008/0057590 A1) and Blankenberg et al. (Circulation, 2003, 108, 2453-2459).
The reasons why the combination of Bellotti, Civeira, Palacio, Tsouli and Pfuetzner render obvious the invention of claims 1-8, 12-15 and 19-21 is discussed above. In brief, the combined prior art references provide for a method for the treatment of at least one xanthoma in a patient comprising monitoring changes in at least one xanthoma, determining if lipid-containing degenerative material is present in one or more blood vessels, determining a treatment protocol based on said determinations, and administering a composition comprising modified HDL particles to the patient. However, the prior art references do not teach that the method further comprises administering the HDL composition to the patient only if a high sensitivity IL-18 value is greater than a threshold value, as in claims 16-18.
Consistent with the teachings of Pfuetzner, Urdea et al. disclose biomarkers that are useful for identifying subjects having or at risk of arteriovascular disease, which biomarkers include CRP and TNF, as well as IL-18, among others (see abstract and Fig. 1).
Blankenberg et al. teach that IL-18 promotes atherosclerotic plaque growth and is a strong predictor of cardiovascular disease (see abstract). Blankenberg reports that median serum concentrations of IL-18 were significantly higher at baseline in men who developed a coronary event than in controls (see abstract and Fig. 1). Blankenberg teaches that serum levels of IL-18 in controls was about 203.9, and levels in coronary 
Therefore, it would have been obvious to have utilized IL-18 as taught by Urdea and Blankenberg, in addition to or in place of hsCRP and/or TNF, as taught by Pfuetzner, as biomarkers for determining cardiovascular disease risk and determination of a therapeutic protocol, such as the treatment taught by Bellotti, and thereby arrive at the presently claimed invention. Given the teachings of Urdea and Blankenberg, the artisan would have been motivated to have used the biomarker IL-18 in addition to or instead of the biomarkers of hsCRP and/or TNF to determine a patient’s risk of cardiovascular disease when the values of the biomarker value(s) is/are above a threshold value. One of skill in the art, based upon the teachings of Bellotti, Civeira, Palacio and Tsouli, would also have recognized that patients at risk of cardiovascular disease, such as patients having FH, would benefit from using a lipid-lowering therapy, such as the treatment disclosed by Bellotti comprising administering a modified HDL composition. Therefore, the skilled artisan would have been motivated to have applied a biomarker panel that is known to be associated with cardiovascular disease risk and progression to the therapeutic method as taught by the combination of Bellotti, Civeira, Palacio and Tsouli, so as to provide a more comprehensive diagnosis/prognosis as well as to aid in the determination of an appropriate therapy. Such a combination of techniques would therefore have been obviousness and predictable. This is because the artisan has good reason to pursue the known options within his or her technical grasp to obtain a predictable outcome. Such would amount to the combining of prior art elements according to known methods to yield predictable results.

13.	Claims 1-12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bellotti et al. (US 8,637,460 B2), Civeira et al. (Arterioscler. Thromb. Vasc. Biol. 2005, 25, 1960-1965), Palacio et al. (Case Report Transplantation, 2011, Article ID 154908, 5 Tsouli et al. (Eur. J. Clin. Invest. 2005, 35, 236-244) as applied to claims 1-8 and 12 above, and further in view of Imoto (US 5,879,312).
The reasons why the combination of Bellotti, Civeira, Palacio and Tsouli render obvious the invention of claims 1-8 and 12 is discussed above. In brief, the combined prior art references provide for a method for the treatment of at least one xanthoma in a patient comprising monitoring changes in at least one xanthoma, determining if lipid-containing degenerative material is present in one or more blood vessels, determining a treatment protocol based on said determinations, and administering a composition comprising modified HDL particles to the patient. However, the prior art references do not teach that the method comprising determining a first and second hardness in at least one xanthoma is done by applying a durometer to the xanthoma (claim 9), or repeating administration of the modified HDL composition until a durometer value is at least 10% less than the first hardness (claim 10), or stopping the administration after the second hardness is a least 10% less than a durometer value of the first hardness (claim 11).
Imoto discloses a device that is a hardness tester (i.e., a durometer) for use on the living body and tissues, such as skin, which can be used to calculate a difference in hardness (see abstract and col. 1 lines 3-5).  
It would have been obvious to one of ordinary skill in the art at the time of filing to have used a device for measuring hardness of a body tissue, such as the durometer device taught by Imoto, for measuring or assessing a xanthoma in response to treatment of hypercholesterolemia, as taught by the combination of Bellotti, Civeira, Palacio and Tsouli, and thereby arrive at the presently claimed invention. In particular, the artisan would have been motivated to have used a device such as the one disclosed by Imoto because it would allow for standardization of measurement of xanthomas, reducing variability in the potentially subjective measure of “hardness”, and thus better comparison of xanthoma hardness generally between pre- and post-treatment. A reduced hardness of a xanthoma is indicative of treatment effectiveness, as taught by Palacio, and Tsouli teaches that the presence of xanthomas is strongly correlated to the presence of atheromas and cardiovascular disease; thus a decrease in xanthoma hardness would have been recognized as necessarily being indicative of treatment 
Furthermore, the limitations in claims 10 and 11 regarding a 10% change in hardness of the xanthomas as being indicators to repeat or cease therapy may be considered optimized variables. A particular parameter must first be recognized as a result-effective variable, i.e., a variable, which achieves a recognized result, before the determination of the optimum or workable ranges of said variable might be characterized as routine experimentation. In re Antonie, 559 F.2d 618, 195 USPQ 6 (CCPA 1977).  In the instant application, a percentage reduction in a disease parameter, such as a biomarker, symptom or other characteristic pathology, is recognized as result-effective variable that a person of ordinary skill in the art would routinely optimize (see MPEP § 2144.05).  Optimization of parameters is a routine practice that would be obvious for a person of ordinary skill in the art to employ when determining what constitutes a “therapeutically effective” result.  It would have been customary for an artisan of ordinary skill to determine the optimal percentage of a changed disease biomarker/indicator (in this case, at least a 10% reduction in the hardness of a xanthoma). Thus, absent some demonstration of unexpected results from the claimed parameters, this optimization of a therapeutic efficacy parameter would have been obvious at the time of Applicants’ invention.


Conclusion
14.	No claims are allowed.


Advisory Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KIMBERLY A. BALLARD whose telephone number is (571)272-2150. The examiner can normally be reached Mon-Fri 8AM - 5PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Stucker can be reached on 571-272-0911. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KIMBERLY BALLARD/Primary Examiner, Art Unit 1649